 Case 3:20-cv-00994-C-BH Document 16 Filed 08/03/20                        Page 1 of 2 PageID 388



                          IN THE LTNITED STATES DISTzuCT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                          DAI,LAS DIVISION


AMJID SHAH.                                          )
                                                     )
                        I)etitioner.                 )
                                                     )
                                                     )
                                                     )
CHAD WOLF, I cting Secretary   o.f the               )
U.S. Deporlment o./ Homeland Security, et ol.,       )
                                                     )
                        Respondents                  )    Civil Action No. 3:20-CV-994-C-BH


                                                 OIIDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that Petitioner's Verified Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. { 2241 and Complaint for Declaratory and Injunctive Relief should

be denied without prejudice as to Petitioner's claim under Za dvydas v. Davis,533 U.S. 678

(2001), and dismissed without prejudice for lack ofjurisdiction as to Petitioner's conditions         of

confinement claim. The United Slates Magistrate Judge has further recommended that

Petitioner's Emergency Motion for Temporary Restraining Order be denied.r

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the Court hereby ORDERS that Petitioner's Verified Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. $ 2241 and Complaint for Declaratory and Injunctive Relief be            DENIED

        I Petitioner, who is represented by counsel, has failed to file objections to the Magistrate Judge's
Findings, Conclusions, and Recommendation and the time to do so has now expired.
 Case 3:20-cv-00994-C-BH Document 16 Filed 08/03/20                                    Page 2 of 2 PageID 389



without prejudice as to Petitioner's claim tnder Zadvydas v. Davis,533 U.S. 678 (2001), and

DISMISSED without prejudice for lack ofjurisdiction                as to   Petitioner's conditions of

confinement claim. It is further ORDERED that Petitioner's Emergency Motion for Temporary

Restraining Order be DENIED.

      A certificate of appealability is not required for       a federal detainee          to appeal the denial of

relief under 28 U.S.C.   { 2241. See Padillo v. United Stares,416              F   .   424,425 (5th Cir. 2005).   If
Petitioner files a notice ofappeal, he must pay the $505.00 appellate filing fee or submit a motion

to proceed in /brma pauperis andylroOerlV signed certificate of inmate trust account.
                                4
       SO ORDERED this          L7   day   olAugust,2020




                                                I


                                                S              C              GS
                                                        IOII                  STATE              TRICT JUDGE




                                                    2
